Citation Nr: 0309124	
Decision Date: 05/15/03    Archive Date: 05/27/03	

DOCKET NO.  02-02 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the character of the appellant's discharge from 
military service is a bar to entitlement to benefits under 
the laws administered by the Department of Veterans Affairs 
(VA) to include health care benefits authorized under Chapter 
17 of Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and father



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The appellant served on active duty from October 1, 1997, to 
December 3, 1999, and was separated from service as a result 
of a bad conduct discharge imposed by a general court-
martial.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which determined that the 
character of the appellant's discharge from service was a bar 
to VA benefits including health care under Chapter 17 of 
Title 38, United States Code.


FINDINGS OF FACT

1.  The appellant received a bad conduct discharge from 
service under conditions other than honorable by reason of a 
sentence of a general court-martial.

2.  There is no evidence of the appellant having been insane 
at the time she committed the offenses leading to her bad 
conduct discharge.


CONCLUSION OF LAW

The appellant is not a veteran and the character of her 
discharge from the period of service from October 1, 1997, to 
December 3, 1999, is a bar to VA benefits, including health 
care and related benefits authorized under Chapter 17, Title 
38, United States Code.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 
5107, 5303(b) (West 2002); 38 C.F.R. §§ 3.12, 3.360 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act (VCAA) of 2000

The Board observes the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant that there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).  

The record reflects that the appellant has received the 
degree of notice, which is contemplated by law.  
Specifically, VA provided the appellant and her 
representative with copies of the appealed administrative 
decision dated in August 2001, noted above, a February 2002 
statement of the case, and a supplemental statement of the 
case dated in July 2002.  These documents, collectively, 
provided notice to the appellant of the law and governing 
regulations, the evidence needed to substantiate her claim 
for the benefits sought and a determination made regarding 
her claim.  Additionally the record discloses that the RO 
furnished a letter to the appellant in April 2001, which 
informed the appellant of the forms of information and 
evidence needed to assist her in substantiating her claim, 
the information and evidence VA would attempt to obtain on 
her behalf, including the facts and circumstances surrounding 
her service discharge, and of the information and evidence 
needed from her to assist in substantiating her claim.  
Furthermore, the record discloses that the VA has also met 
its duty to assist the appellant in obtaining evidence 
necessary to substantiate her claim.  Most notably, service 
administrative records associated with her service separation 
to include documents identifying the specification and 
charges leading to her court-martial conviction and copies of 
service medical records showing evaluation and treatment 
afforded to the appellant contemporaneous to these events 
have been obtained and associated with her claims file.  
There is no identified evidence that has not been accounted 
for and the appellant has presented testimony in connection 
with her claim in addition to written arguments submitted by 
her representative on her behalf.  Therefore, under the 
circumstances, VA has satisfied both its duty to notify and 
assist the appellant in this case and adjudication of the 
appeal at this juncture poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Legal Criteria

VA benefits are not generally payable unless the period of 
service upon which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  See 38 U.S.C.A. §§ 101(2), 101(18); 38 C.F.R. 
§ 3.12(a).  The discharge or dismissal by reason of general 
court-martial shall bar all rights of such person under laws 
administered by the Secretary.  38 U.S.C.A. § 5303(a); 
38 C.F.R. § 3.12(c)(2).  However, if it is established that 
the person in question was insane at the time of committing 
the offense leading to the discharge, that person is not 
precluded from benefits by that discharge.  38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs, as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  This regulation 
provides for three circumstances which the United States 
Court of Appeals for Veterans Claims (Court), noting the 
"obvious drafting defects" of the regulation, indicated 
should be modified by applying the phrase "due to a disease."  
Zang v. Brown, 8 Vet. App. 246, 252-53 (1995).  When the 
question is whether an individual was insane at the time of 
an offense leading to his court-martial or discharge, the 
rating agency will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition of paragraph (a).  38 C.F.R. § 3.354(b).  The 
Court has held that the insanity need only exist at the time 
of the commission of the offense leading to the person's 
discharge, and that there is no requirement of a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145 (1996).  

In May 1997, the VA General Counsel discussed the intended 
parameters of the type of behavior, which was defined as 
insanity at 38 C.F.R. § 3.354(a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity do not fall within the definition of 
insanity in that regulation.  It was further indicated that a 
determination of the extent to which an individual's behavior 
must deviate from his normal method of behavior could best be 
resolved by adjudicative personnel on a case-by-case basis in 
light of the authorities defining the scope of the term 
insanity.  It was stated that the phrase "interferes with the 
peace of society" in the regulation referred to behavior, 
which disrupted the legal order of society.  It was stated 
the term "become antisocial" in the regulation referred to 
the development of behavior that was hostile or harmful to 
others in a manner which deviated sharply from the social 
norm and which was not attributable to a personality 
disorder.  It was indicated that the reference in the 
regulation to "accepted standards of the community to which 
by birth and education" an individual belonged required 
consideration of an individual's ethnic and cultural 
background and level of education.  It was stated that the 
regulatory reference to "social customs of the community" in 
which an individual resided required assessment of the 
individual's conduct with regard to the contemporary values 
and customs of the community at large.  The opinion also held 
that behavior which is generally attributable to a substance-
abuse disorder does not exemplify the severe deviation from 
the social norm or the gross nature of conduct which is 
generally considered to fall within the scope of the term 
insanity and, therefore, does not constitute insane behavior.  
See VAOPGCPREC 20-97 (May 22, 1997).

Analysis

The record shows that the appellant was discharged from 
service in December 1999 under dishonorable conditions as 
evidenced by a bad conduct discharge after a general court-
martial found her guilty of "wrongfully used cocaine" on or 
about March 6, 1998.  The appellant does not dispute that she 
did, in fact, receive a bad conduct discharge.  Rather she 
maintained in testimony proffered at a personal hearing in 
April 2002 that she was suffering from a psychiatric 
disturbance at the time she committed the offense in question 
and that, therefore, her discharge does not preclude her 
entitlement to certain VA benefits.

Notwithstanding that the appellant was evaluated and treated 
by service physicians for a brief psychotic disorder at 
Walter Reed Army Medical Center during a period of 
hospitalization in December 1997, there is no evidence that 
the appellant, at the time of the offense in March 1998, 
which led to her court-martial conviction, was insane for VA 
purposes.  Here, the Board observes that, while the veteran 
was admitted to Walter Reed Army Medical Center in December 
1997, with a working diagnosis of a bipolar disorder and, 
following admission, demonstrated elements of a thought 
disorder, her mental status improved throughout the course of 
her hospitalization.  At hospital discharge the veteran was 
noted to demonstrate normal behavior and it was determined by 
her treating psychiatrist that the psychiatric impairment 
prompting her hospitalization had "cleared completely before 
discharge."  She was subsequently returned to active duty 
with the assessment that her brief psychotic disorder 
resulted in only mild impairment for further military duty 
and minimal impairment with respect to her social and 
industrial adaptability.  It was recommended that she be 
returned to full duty with no limitation.  

Post service clinical records include a report of the 
appellant's VA hospitalization beginning in April 2000 due to 
a deterioration of her mental status over the prior month.  
However, looking to the evidence that reflected her mental 
status during the pertinent time period, the Board notes that 
investigation officers of the United States Army Criminal 
Investigation Division (CID) interviewed four of the 
appellant's service colleagues who were involved in her 
offense in March 1998, either directly or tangentially, and 
that these individuals did not in their statements indicate 
in any way that the appellant's mental status at that time 
was other than normal.  The appellant in her interview with 
the CID agents approximately one week after the incident in 
question made no statements suggestive of a mental impairment 
in connection with her offense and further related to these 
investigators actions in committing her offense that did not 
suggest otherwise.  

In sum, the Board is unable to find that any of the evidence 
of record shows or even sufficiently suggests that the 
appellant was insane at the time of the commission of the 
offenses leading to her bad conduct discharge.  The Court has 
held under the insanity exception of 38 C.F.R. § 3.12(b) that 
both the acts leading to the discharge and insanity must be 
concurrent.  See Stringham v. Brown, 8 Vet. App. 445, 448 
(1995).  Here service records do not show that the appellant 
was insane at the time of the conduct leading to the offense, 
which prompted her bad conduct discharge.  Therefore, the 
provisions of 38 C.F.R. § 3.12(b) do not apply.

In sum, the evidence establishes that the appellant's 
discharge was due to the sentence of a general court-martial.  
She was discharged from service due to misconduct without 
evidence of insanity to forgive such misconduct.  Her bad 
conduct discharge is a bar to receipt of VA compensation 
benefits and treatment benefits under Chapter 17 of Title 38, 
United States Code.
 




ORDER

As the character of the appellant's discharge from the 
service constitutes a bar to benefits under the law 
administered by the VA, to include health care benefits under 
Chapter 17, Title 38, United States Code, the appeal is 
denied.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

